 
EXHIBIT 10.31
TERMINATION AND RELEASE AGREEMENT


THIS TERMINATION AND RELEASE AGREEMENT, dated as of December 31, 2010 (this
“Agreement”), by and among Crestpark LP, Inc., a Delaware corporation (the
“Lender”) and iSecureTrac Corp., a Delaware corporation (“Borrower”).
 
WITNESSETH:


WHEREAS, THE Borrower and the Lender are parties to that certain Second Amended
and Restated Equipment Term Note dated as of October 8, 2010 in the original
principal amount of $1,031,212 (as amended, restated, modified or supplemented
from time to time, the “Note”);


WHEREAS, the Lender has agreed to release the Borrower with respect to all
amounts due under the Note (the “Obligations”) and terminate and release any and
all liens, security interests or other charges or encumbrances in favor of the
Lender now or hereafter arising under the Note or under that certain Security
Agreement entered into as of November 10, 2008 (the “Security Agreement”),
related to the Note in consideration, subject to Section 9 hereof, of the
payment by the Borrower to the Lender of $818,000 (the “Payoff Amount”) in cash;


NOW THEREFORE, in consideration of the premises and agreements herein and the
provision for satisfaction of the Obligations in accordance with the terms
hereof, the Borrower and Lender hereby agree as follows:


1.           Capitalized terms used herein that are not defined in the Note and
not otherwise defined herein are used herein as defined therein.


2.           Subject to Section 5 hereof, the Lender hereby (a) acknowledges the
satisfaction in full of all Obligations, (b) terminates the Note and the
Security Agreement, each a “Terminated Document” and, collectively, the
“Terminated Documents”), (c) forever releases the Borrower of its liabilities,
obligations or undertakings owing to the Lender of any kind or description
arising out of or outstanding under, advanced or issued pursuant to, or
evidenced by any Terminated Document, irrespective of whether for the payment of
money, whether direct or indirect, absolute, contingent or otherwise, except for
those liabilities, obligation indemnities or undertakings that specifically
survive the termination of the Note, and (d) terminates and releases any and all
liens, security interests or other charges or encumbrances in favor of the
Lender now or hereafter arising under any Terminated Document.  Lender agrees
that it shall use its best efforts to mark the Note “cancelled” and return the
Note to Borrower.


3.           Subject to Section 5 hereof, the Lender will, at the reasonable
request of the Borrower or its designee, execute such additional instruments and
other writings, and take such other action, as the Borrower or its designee may
reasonably request to effect or evidence the satisfaction in full of the
Obligations, the termination of the effectiveness of the Terminated Documents,
and the release of any liens, security interests or other charges or
encumbrances in favor of the Lender now or hereafter arising under any
Terminated Document, in each case, at the sole cost and expense of the Borrower.


4.           This Agreement shall be binding on and shall inure to the benefit
of the Borrower and the Lender, and their respective successors and
assigns.  The Lender hereby agrees that it shall not sell, assign, pledge,
encumber or otherwise dispose of any interest in the Obligations the Note, or
the Security Agreement unless (a) such sale, assignment, pledge, encumbrance or
disposition is made expressly subject to this Agreement and (b) the purchaser,
assignee, pledge, transferee or other beneficiary executes and delivers to the
Borrower a written acknowledgment of receipt of a copy of this Agreement and the
written agreement by such Person to be bound by the terms of this Agreement.


5.           The effectiveness of this Agreement is subject to the conditions
precedent that the Lender shall have received (a) payment of the Payoff Amount
by wire transfer of immediately available funds in accordance with the wire
transfer instructions provided to the Borrower by the Lender, subject to Section
9 hereof, and (b) counterparts of this Agreement duly executed by the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           The Borrower hereby unconditionally and irrevocably remises,
acquits, and fully and forever releases and discharges the Lender and all
respective affiliates and subsidiaries of the Lender, its officers, servants,
employees, agents, predecessors, attorneys, advisors, parents, subsidiaries,
equity interest holders, loan participants, principals, directors and
shareholders, and its heirs, legal representatives, successors and assigns
(collectively, the “Released Lender Parties”) from any and all claims, demands,
causes of action, obligations, remedies, suits, damages and liabilities
(collective, the “Borrower Claims”) of any nature whatsoever, whether now known,
suspected or claimed, whether arising under common law, in equity or under
statute, which the Borrower ever had or now has against the Released Lender
Parties which may have arisen at any time on or prior to the date of this
Agreement and which were in any manner related to the Note, the Security
Agreement or the enforcement or attempted enforcement of the Lender of rights,
remedies or recourses related thereto.  The Borrower covenants and agree never
to commence, voluntarily and in any way, prosecute or cause to be commenced or
prosecuted against any of the Released Lender Parties any action or other
proceeding based upon any of the Borrower Claims which may have arisen at any
time on or prior to the date of this Agreement and were in any manner related to
the Note or the Security Agreement.


7.           This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.  Delivery of any executed counterpart of this Agreement by
telefacsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Agreement.


8.           Each party hereto hereby irrevocably and unconditionally waives any
right to trial by jury in any action, proceeding or counterclaim concerning this
Agreement or any other document now or hereafter delivered in connection with
any of the foregoing, and agrees that any such action, proceeding or
counterclaim shall be tried before a court and not before a jury.


9.           Each party hereto hereby agrees and acknowledges that at the
Lender’s sole discretion, the Lender may agree to cancel the Obligations without
the requirement that the Borrower provide funds to the Lender as set forth
herein to the extent (a) the Borrower executes replacement loan documents with
another lender acceptable to the Borrower and (b) such lender has received
authorization from the Borrower to pay off the Obligations in full.


10.         This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Texas (without reference to its choice of law
rules).


[Remainder of this page intentionally left blank.]
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.



 
BORROWER:
         
ISECURETRAC CORP., a Delaware corporation
   
By:
/s/ Peter A. Michel
     
Peter A. Michel
   
Its:
Chief Executive Officer
         
LENDER:
         
CRESTPARK LP, INC., as Lender
   
By:
/s/ Heather Kreager
     
Heather Kreager
   
Its:
Senior Vice President
 

 
 
3

--------------------------------------------------------------------------------

 
 